          Case 1:18-cv-11650-PGG Document 74
                                          73 Filed 06/23/20
                                                   06/22/20 Page 1 of 1


                                                                    Littler Mendelson, PC
                                                                    900 Third Avenue
                                                                    New York, NY 10022.3298




                                                                    Christine L. Hogan
                                                                    212.583.2676 direct
                                                                    212.583.9600 main
                                                                    212.898.1116 fax
                                                                    clhogan@littler.com




June 22, 2020
                            June 23, 2020

VIA ECF

The Honorable Judge Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

Re:    Brisco v. Breadroll, LLC , No. 1:18-cv-11650-PGG

Dear Judge Gardephe:

        We currently represent Breadroll, LLC and Claudio Tarallo in this matter. We write to
provide the Court with a second update on this matter and request that Defendants’ deadline to
file a pre-motion letter be extended from June 22, 2020 until July 6, 2020. This is Defendants’
second request for such extension and Plaintiff consents to this request.

       Since providing the Court with its last update, the Parties’ attorneys have agreed to
terms for settlement. Before the Settlement Agreement can be executed, attorneys for
Defendants need to seek final approval from their clients. Extending the deadline to file the pre-
motion letter will allow for the proper execution of the Settlment Agreement while ensuring that
Defendants reserve the right to file a pre-motion letter.

       We thank the Court for its time in addressing this matter.

Respectfully submitted,

s/Christine Hogan

Christine L. Hogan
